Citation Nr: 1014679	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a low back strain, from April 8, 2005, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from March 1982 to 
January 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 rating decision in which the RO assigned a 
20 percent rating for residuals of a low back strain, 
effective April 8, 2005 (the date of the claim for increase).  
Later that month, the Veteran filed a notice of disagreement 
(NOD) with the 20 percent rating assigned; and, in October 
2005, he filed a NOD with the effective date assigned.  The 
RO issued a statement of the case (SOC) in May 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2006.

In September 2007, the Veteran testified during a Board  
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the Veteran indicated his desire to withdraw from 
appeal his claim for an earlier effective date for the 20 
percent rating for the low back disability.  

In January 2008, the Board rendered a decision on other 
claims in appellate status, but remanded the remaining claim 
on appeal to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for additional development.  After 
accomplishing the requested action, the AMC continued the 20 
percent rating for the low back disability (as reflected in a 
November 2009 supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been 
accomplished.

2.  Pertinent to the current April 2005 claim for increase, 
the Veteran's service-connected low back strain has primarily 
been manifested by decreased range of motion with pain 
radiating into his lower extremities; however, forward 
flexion of the thoracolumbar spine has not been limited to 30 
degrees or less and there has been no ankylosis of the 
thoracolumbar spine; and there have been no separately 
compensable  neurological manifestations. 

3.  At no point pertinent to the current claim for increase 
has the Veteran's service-connected low back disability been 
shown to be so exceptional or unusual as to render the 
schedular criteria inadequate for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a low back strain, from April 8, 2005, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the May 2006 SOC set forth the criteria for 
higher ratings for residuals of a low back strain.  Also, an 
April 2005 pre-rating letter and a March 2008 post-rating 
letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate a claim 
for a higher rating, as well as notice as to what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 in effect prior to April 30, 2008).  The March 2008 
letter, along with a March 2006 post-rating letter, provided 
general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice and opportunity 
to respond, the November 2009 SSOC reflects readjudication of 
the claim for a higher rating.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the post-rating 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's VA outpatient treatment records dated through 
March 2008, and the reports of May 2005 and April 2009 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.  No 
further RO action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's service-connected residuals of a low back 
strain have been assigned a 20 percent rating under 
Diagnostic Code 5237, for lumbosacral or cervical strain.  

Effective September 26, 2003 (prior to the filing of the 
current claim for increase), disabilities of the spine are 
rated under a General Rating Formula for Diseases and 
Injuries of the Spine.  The formula provides for assignment 
of a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
rating of 40 percent is warranted for disability of the 
thoracolumbar spine either where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the thoracolumbar spine.  A 50 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating higher than 20 
percent for residuals of a low back strain is not warranted.

At the outset, the Board notes that the Veteran also has 
nonservice-connected cervical spine disability.  Pursuant to 
the Board's January 2008 remand directives, the April 2009 VA 
examiner opined that the Veteran's cervical spine disability 
is not a residual or progression of the service-connected low 
back disability.  Furthermore, the VA examiner opined that it 
was possible to distinguish the effects of the nonservice-
connected cervical spine disability from the service-
connected lumbar spine disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (Where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the Veteran's service-connected disability).  Hence, in this 
case, the Board has considered only those symptoms associated 
with the lumbar spine in evaluating the Veteran's service-
connected disability.  

The report of the May 2005 VA examination reflects the 
Veteran's complaints of low back pain radiating into his left 
foot.  He reported having muscle spasms every 3 to 4 weeks 
and flare-ups 5 to 6 times per year.  He also reported that 
he required bedrest up to 25 days per year.  It was noted 
that he could walk up to a 1/4 of a mile, play golf, lift 10 
to 15 pounds, and sit up to 15 minutes.  On physical 
examination, his gait and spinal contour were normal.  There 
were no palpable muscle spasms.  Range of motion was to 60 
degrees on forward flexion, 30 degrees on extension, 30 
degrees on lateral flexion (bilaterally), and 30 degrees on 
rotation (bilaterally).  The examiner noted that the Veteran 
could do these motions repetitively without difficulty and 
that he was primarily limited by stiffness.  Sensory and 
motor examinations of the lower extremities were normal.  An 
X-ray was normal and it was noted that a prior April 2004 
magnetic resonance imaging (MRI) was normal.  The diagnosis 
was chronic lumbosacral strain.

The Veteran's VA outpatient treatment records dated from June 
2005 to February 2008 reflect periodic complaints of low back 
pain radiating into the lower extremities.  In December 2005, 
muscle strength was 5/5 in all extremities except the left 
upper extremity.  In March 2006, the Veteran reported that 
pain was mainly in the middle of his low back but 
occasionally affected his left leg and right hip.  On 
physical examination, he had full range of motion of the 
thoracolumbar spine; straight leg raises were negative; deep 
tendon reflexes were 5/5, and strength was 5/5.  In September 
2006, it was noted that he had normal gait but tended to 
slouch.  There was mild lumbar spine tenderness.  In March 
2007, it was noted that his body position/posture were 
better.  Peripheral pulses were intact and there was no 
edema.  In October 2007, he complained of increased low back 
pain radiating into he left leg and he noted difficulty 
walking more than a block.  On physical examination, there 
was no spine tenderness to palpation, but tight hip muscles 
were noted.  Pedal pulses were palpable with no edema.  
Sensory, motor, and deep tendon reflexes were symmetrical.  
The Veteran was encouraged to exercise and stretch daily.  In 
November 2007 and February 2008, he reported that he was not 
doing the recommended exercises because he was too busy.

The report of an April 2009 VA examination reflects the 
Veteran's complaints of constant upper lumbar pain and 
weakness radiating primarily in the form of numbness and 
tingling into the lower extremities, left greater than right.  
He also reported not being able to sleep without pain 
medication.  On physical examination there was a decrease in 
the usual lumbar lordosis and very significant tightness with 
tenderness to palpation in the midline and bilateral 
paraspinal region from T12 to S1 and over the sacroiliac 
joints.  On neurological testing, deep tendon reflexes were 
2+ bilaterally, sensation to pinprick was diffusely decreased 
in the left lower extremity from L3 through S1 distributions.  
Range of motion of the thoracolumbar spine was to 65 degrees 
on forward flexion with pain at 60 degrees.  Extension was to 
25 degrees with pain at 25 degrees.  Right and left lateral 
flexion was to 15 degrees with pain at 15 degrees, 
bilaterally.  Right and left lateral rotation was to 30 
degrees with pain at the end range, bilaterally.  There was 
minimal change in active or passive range of motion following 
repeat testing 3 times (with slight general improvement in 
range of motion).  The VA examiner estimated an additional 10 
degrees loss of thoracolumbar flexion and extension due to 
painful motion during flare-ups.  

An X-ray of the Veteran's lumbar spine was normal and it was 
noted that a July 2006 MRI also showed normal vertebral body 
and well-preserved discs with no evidence of neural foraminal 
encroachment, spondylolisthesis, or disc disease.  The VA 
examiner noted that the X-ray and prior MRI were normal, but 
that there was evidence on physical examination of mild left-
sided radiculopathy in an L5 distribution with very mild L5 
weakness but no focal sensory findings.  The examiner stated 
that the diffuse sensory complaints were without clinical 
significance.  The examiner noted that there was no ankylosis 
or incapacitating episodes requiring physician-ordered bed 
rest in the past year.  

To warrant a higher, 40 percent rating under the General 
Rating Formula, the evidence must show forward flexion 
limited to 30 degrees or less or favorable ankylosis of the 
thoracolumbar spine.  The Board notes, initially, that there 
has been no evidence of ankylosis of the spine.  As regards 
limitation of motion, the May 2005 and April 2009 VA 
examinations show forward flexion limited to no worse than 60 
degrees with pain.  The April 2009 VA examiner estimated an 
additional 10 degree limitation during flare-ups, which would 
still only amount to forward flexion limited to 50 degrees.  
These findings are consistent with the 20 percent rating that 
has been assigned and do not support a higher, 40 percent 
rating.  

In this case, the 20 percent rating assigned properly 
compensates the Veteran for the extent of his functional loss 
due to pain and other factors set forth in §§ 4.40 and 4.45, 
and DeLuca.  In reaching this determination, the Board notes 
that the April 2009 range of motion findings were obtained 
after three repetitions and actually showed slight 
improvement with repetition.  While the Veteran complained of 
pain, the Board notes that the rating criteria contemplate 
symptoms such as pain, stiffness, aching, etc., if present.  
Moreover, there is simply no medical evidence to support a 
finding that the Veteran's pain is so disabling as to 
effectively result in forward flexion limited to 30 degrees 
or less, or ankylosis, which, as indicated above, is required 
for the next higher rating.
 
Overall, the Board finds that the medical evidence is most 
consistent with no more than a 20 percent rating under the 
General Rating Formula.  Since the overall record does not 
support the assignment of the next higher, 40 percent rating 
under the General Rating Formula, it logically follows that 
no higher rating under these criteria is assignable.  

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected lumbar spine disability.  
Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a.  
Regarding the Veteran's complaints of pain radiating into his 
lower extremities, the Board notes that the April 2009 VA 
examiner noted evidence of mild left-sided radiculopathy, 
however, X-rays and MRI have all been normal without any 
evidence of nerve root impairment.  Moreover, while the 
examiner noted "very mild" L5 weakness, there were no focal 
sensory findings and the diffuse sensory findings were 
without clinical significance.  Therefore, the Board finds 
that, even if rated separately, radiculopathy as a 
neurological manifestation of the Veteran's lumbar spine 
disability would warrant no more than a 0 percent 
(noncompensable) rating-see 38 C.F.R. §§ 4.31 and  4.124a, 
8520, et seq.-and that, when combined with the orthopedic 
manifestations of the thoracic spine disability (as discussed 
above), provides no basis for more than a  20 percent rating.

The Board reiterates that it has certainly considered the 
Veteran's assertions as to his spine symptoms-which he is 
certainly competent to provide.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994) and Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  However, the criteria needed to 
support an increased rating-a showing of forward flexion 
limited to 30 degrees or less, ankylosis of the thoracolumbar 
spine, identification of additional or more severe 
neurological manifestation(s) of the lumbar spine 
disability-are essentially medical findings which are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while the 
appellant's complaints have been considered, they are not 
considered more persuasive on these points than the objective 
medical findings which, as indicated above, do not support 
the claim for higher rating.

The Board also notes that no other provision of the rating 
schedule provides a basis for any higher rating.  The Formula 
for Rating IVDS (intervertebral disc syndrome) Based on 
Incapacitating Episodes provides an alternative method of 
evaluating lumbar spine disability.  However, as discussed 
above, the evidence does not indicate that the Veteran has 
IVDS.  Therefore, this alternative method of evaluation based 
on incapacitating episodes is not applicable.  The disability 
also is not shown to involve any factors warranting 
evaluation under any other provision of VA's rating schedule.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point pertinent to the April 2005 
claim for increase has the disability under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321 (cited to in the November 2009 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step:  a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Hart (cited above); and that the 
claim for higher rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 20 percent for residuals of low back 
strain, from April 8, 2005, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321, 
is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


